
	
		II
		Calendar No. 987
		110th CONGRESS
		2d Session
		S. 2805
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To direct the Secretary of the Interior, acting through
		  the Commissioner of Reclamation, to assess the irrigation infrastructure of the
		  Rio Grande Pueblos in the State of New Mexico and provide grants to, and enter
		  into cooperative agreements with, the Rio Grande Pueblos to repair,
		  rehabilitate, or reconstruct existing infrastructure, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rio Grande Pueblos Irrigation
			 Infrastructure Improvement Act .
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)drought,
			 population increases, and environmental needs are exacerbating water supply
			 issues across the western United States, including the Rio Grande Basin in New
			 Mexico;
				(2)a report developed
			 by the Bureau of Reclamation and the Bureau of Indian Affairs in 2000
			 identified a serious need for the rehabilitation and repair of irrigation
			 infrastructure of the Rio Grande Pueblos;
				(3)inspection of
			 existing irrigation infrastructure of the Rio Grande Pueblos shows that many
			 key facilities, such as diversion structures and main conveyance ditches, are
			 unsafe and barely, if at all, operable;
				(4)the benefits of
			 rehabilitating and repairing irrigation infrastructure of the Rio Grande
			 Pueblos include—
					(A)water
			 conservation;
					(B)extending
			 available water supplies;
					(C)increased
			 agricultural productivity;
					(D)economic
			 benefits;
					(E)safer facilities;
			 and
					(F)the preservation
			 of the culture of Indian Pueblos in the State;
					(5)certain Indian
			 Pueblos in the Rio Grande Basin receive water from facilities operated or owned
			 by the Bureau of Reclamation; and
				(6)rehabilitation and
			 repair of irrigation infrastructure of the Rio Grande Pueblos would
			 improve—
					(A)overall water
			 management by the Bureau of Reclamation; and
					(B)the ability of the
			 Bureau of Reclamation to help address potential water supply conflicts in the
			 Rio Grande Basin.
					(b)PurposeThe
			 purpose of this Act is to direct the Secretary—
				(1)to assess the
			 condition of the irrigation infrastructure of the Rio Grande Pueblos;
				(2)to establish
			 priorities for the rehabilitation of irrigation infrastructure of the Rio
			 Grande Pueblos in accordance with specified criteria; and
				(3)to implement
			 projects to rehabilitate and improve the irrigation infrastructure of the Rio
			 Grande Pueblos.
				3.DefinitionsIn this Act:
			(1)2004
			 agreementThe term 2004 Agreement means the
			 agreement entitled Agreement By and Between the United States of America
			 and the Middle Rio Grande Conservancy District, Providing for the Payment of
			 Operation and Maintenance Charges on Newly Reclaimed Pueblo Indian Lands in the
			 Middle Rio Grande Valley, New Mexico and executed in September 2004
			 (including any successor agreements and amendments to the agreement).
			(2)Designated
			 engineerThe term designated engineer means a
			 Federal employee designated under the Act of February 14, 1927 (69 Stat. 1098,
			 chapter 138) to represent the United States in any action involving the
			 maintenance, rehabilitation, or preservation of the condition of any irrigation
			 structure or facility on land located in the Six Middle Rio Grande
			 Pueblos.
			(3)DistrictThe
			 term District means the Middle Rio Grande Conservancy District, a
			 political subdivision of the State established in 1925.
			(4)Pueblo
			 irrigation infrastructureThe term Pueblo irrigation
			 infrastructure means any diversion structure, conveyance facility, or
			 drainage facility located on land of a Rio Grande Pueblo that is associated
			 with the delivery of water for the irrigation of agricultural land.
			(5)Rio grande
			 basinThe term Rio Grande Basin means the headwaters
			 of the Rio Chama and the Rio Grande Rivers (including any tributaries) from the
			 State line between Colorado and New Mexico downstream to the elevation
			 corresponding with the spillway crest of Elephant Butte Dam at 4,457.3 feet
			 mean sea level.
			(6)Rio grande
			 puebloThe term Rio Grande Pueblo means any of the
			 18 Pueblos that—
				(A)occupy land in the
			 Rio Grande Basin; and
				(B)are included on
			 the list of federally recognized Indian tribes published by the Secretary in
			 accordance with section 104 of the Federally Recognized Indian Tribe List Act
			 of 1994 (25 U.S.C. 479a–1).
				(7)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
			(8)Six Middle Rio
			 Grande PueblosThe term Six Middle Rio Grande
			 Pueblos means each of the Pueblos of Cochiti, Santo Domingo, San Felipe,
			 Santa Ana, Sandia, and Isleta.
			(9)Special
			 projectThe term special project has the meaning
			 given the term in the 2004 Agreement.
			(10)StateThe
			 term State means the State of New Mexico.
			4.Irrigation
			 infrastructure study
			(a)Study
				(1)In
			 generalOn the date of enactment of this Act, the Secretary, in
			 accordance with paragraph (2), and in consultation with the Rio Grande Pueblos,
			 shall—
					(A)conduct a study of
			 Pueblo irrigation infrastructure; and
					(B)based on the
			 results of the study, develop a list of projects (including a cost estimate for
			 each project), that are recommended to be implemented over a 10-year period to
			 repair, rehabilitate, or reconstruct Pueblo irrigation infrastructure.
					(2)Required
			 consentThe Secretary shall carry out paragraph (1) with the
			 consent of each Pueblo that notifies the Secretary of the intention of the
			 Pueblo to participate in—
					(A)the conduct of the
			 study under paragraph (1)(A); and
					(B)the development of
			 the list of projects under paragraph (1)(B).
					(b)Priority
				(1)Consideration of
			 factors
					(A)In
			 generalIn developing the list of projects under subsection
			 (a)(1)(B), the Secretary shall—
						(i)consider each of
			 the factors described in paragraph (2); and
						(ii)prioritize the
			 projects recommended for implementation based on—
							(I)a review of each
			 of the factors; and
							(II)a consideration
			 of the projected benefits of the project on completion of the project.
							(B)Eligibility of
			 projectsA project is eligible to be considered and prioritized
			 by the Secretary if the project addresses at least 1 factor described in
			 paragraph (2).
					(2)FactorsThe
			 factors referred to in paragraph (1) are—
					(A)(i)the extent of disrepair
			 of the Pueblo irrigation infrastructure; and
						(ii)the effect of the
			 disrepair on the ability of the applicable Rio Grande Pueblo to irrigate
			 agricultural land using Pueblo irrigation infrastructure;
						(B)whether, and the
			 extent that, the repair, rehabilitation, or reconstruction of the Pueblo
			 irrigation infrastructure would provide an opportunity to conserve
			 water;
					(C)(i)the economic and
			 cultural impacts that the Pueblo irrigation infrastructure that is in disrepair
			 has on the applicable Rio Grande Pueblo; and
						(ii)the economic and
			 cultural benefits that the repair, rehabilitation, or reconstruction of the
			 Pueblo irrigation infrastructure would have on the applicable Rio Grande
			 Pueblo;
						(D)the opportunity to
			 address water supply or environmental conflicts in the applicable river basin
			 if the Pueblo irrigation infrastructure is repaired, rehabilitated, or
			 reconstructed; and
					(E)the overall
			 benefits of the project to efficient water operations on the land of the
			 applicable Rio Grande Pueblo.
					(c)ConsultationIn
			 developing the list of projects under subsection (a)(1)(B), the Secretary shall
			 consult with the Director of the Bureau of Indian Affairs (including the
			 designated engineer with respect to each proposed project that affects the Six
			 Middle Rio Grande Pueblos), the Chief of the Natural Resources Conservation
			 Service, and the Chief of Engineers to evaluate the extent to which programs
			 under the jurisdiction of the respective agencies may be used—
				(1)to assist in
			 evaluating projects to repair, rehabilitate, or reconstruct Pueblo irrigation
			 infrastructure; and
				(2)to
			 implement—
					(A)a project
			 recommended for implementation under subsection (a)(1)(B); or
					(B)any other related
			 project (including on-farm improvements) that may be appropriately coordinated
			 with the repair, rehabilitation, or reconstruction of Pueblo irrigation
			 infrastructure to improve the efficient use of water in the Rio Grande
			 Basin.
					(d)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Energy and Natural Resources of the Senate and
			 the Committee on Resources of the House of Representatives a report that
			 includes—
				(1)the list of
			 projects recommended for implementation under subsection (a)(1)(B); and
				(2)any findings of
			 the Secretary with respect to—
					(A)the study
			 conducted under subsection (a)(1)(A);
					(B)the consideration
			 of the factors under subsection (b)(2); and
					(C)the consultations
			 under subsection (c).
					(e)Biennial
			 reviewNot later than 2 years after the date on which the
			 Secretary submits the report under subsection (d) and biennially thereafter,
			 the Secretary, in consultation with each Rio Grande Pueblo, shall—
				(1)review the report
			 submitted under subsection (d); and
				(2)update the list of
			 projects described in subsection (d)(1) in accordance with each factor
			 described in subsection (b)(2), as the Secretary determines to be
			 appropriate.
				5. Irrigation
			 infrastructure grants
			(a)In
			 generalThe Secretary may provide grants to, and enter into
			 cooperative agreements with, the Rio Grande Pueblos to plan, design, construct,
			 or otherwise implement projects to repair, rehabilitate, reconstruct, or
			 replace Pueblo irrigation infrastructure that are recommended for
			 implementation under section 4(a)(1)(B)—
				(1)to increase water
			 use efficiency and agricultural productivity for the benefit of a Rio Grande
			 Pueblo;
				(2)to conserve water;
			 or
				(3)to otherwise
			 enhance water management or help avert water supply conflicts in the Rio Grande
			 Basin.
				(b)LimitationAssistance
			 provided under subsection (a) shall not be used for—
				(1)the repair,
			 rehabilitation, or reconstruction of any major impoundment structure;
				(2)any on-farm
			 improvements; or
				(3)the rehabilitation
			 of any Pueblo irrigation infrastructure for the purpose of irrigating Rio
			 Grande Pueblo land that has not been historically irrigated.
				(c)ConsultationIn
			 carrying out a project under subsection (a), the Secretary shall—
				(1)consult with, and
			 obtain the approval of, the applicable Rio Grande Pueblo;
				(2)consult with the
			 Director of the Bureau of Indian Affairs; and
				(3)as appropriate,
			 coordinate the project with any work being conducted under the irrigation
			 operations and maintenance program of the Bureau of Indian Affairs.
				(d)Cost-sharing
			 requirement
				(1)Federal
			 share
					(A)In
			 generalExcept as provided in subparagraph (B), the Federal share
			 of the total cost of carrying out a project under subsection (a) shall be not
			 more than 75 percent.
					(B)ExceptionThe
			 Secretary may waive or limit the non-Federal share required under subparagraph
			 (A) if the Secretary determines, based on a demonstration of financial hardship
			 by the Rio Grande Pueblo, that the Rio Grande Pueblo is unable to contribute
			 the required non-Federal share.
					(2)District
			 contributions
					(A)In
			 generalThe Secretary may accept from the District a partial or
			 total contribution toward the non-Federal share required for a project carried
			 out under subsection (a) on land located in any of the Six Middle Rio Grande
			 Pueblos if the Secretary determines that the project is a special
			 project.
					(B)LimitationNothing
			 in subparagraph (A) requires the District to contribute to the non-Federal
			 share of the cost of a project carried out under subsection (a).
					(3)State
			 contributions
					(A)In
			 generalThe Secretary may accept from the State a partial or
			 total contribution toward the non-Federal share for a project carried out under
			 subsection (a).
					(B)LimitationNothing
			 in subparagraph (A) requires the State to contribute to the non-Federal share
			 of the cost of a project carried out under subsection (a).
					(4)Form of
			 non-federal shareThe non-Federal share under paragraph (1)(A)
			 may be in the form of in-kind contributions, including the contribution of any
			 valuable asset or service that the Secretary determines would substantially
			 contribute to a project carried out under subsection (a).
				(e)Operation and
			 maintenanceThe Secretary may not use any amount made available
			 under section 8(b) to carry out the operation or maintenance of any project
			 carried out under subsection (a).
			6.Effect on
			 existing authority and responsibilitiesNothing in this Act—
			(1)affects any existing project-specific
			 funding authority; or
			(2)limits or absolves
			 the United States from any responsibility to any Rio Grande Pueblo (including
			 any responsibility arising from a trust relationship or from any Federal law
			 (including regulations), Executive order, or agreement between the Federal
			 Government and any Rio Grande Pueblo).
			7.Effect on Pueblo
			 water rights or State water law
			(a)Pueblo water
			 rightsNothing in this Act (including the implementation of any
			 project carried out in accordance with this Act) affects the right of any
			 Pueblo to receive, divert, store, or claim a right to water, including the
			 priority of right and the quantity of water associated with the water right
			 under Federal or State law.
			(b)State water
			 lawNothing in this Act preempts or affects—
				(1)State water law;
			 or
				(2)an interstate
			 compact governing water.
				8.Authorization of
			 appropriations
			(a)StudyThere is authorized to be appropriated to
			 carry out section 4 $4,000,000.
			(b)ProjectsThere is authorized to be appropriated to
			 carry out section 5 $6,000,000 for each of fiscal years 2010 through
			 2019.
			
	
		1.Short titleThis Act may be cited as the
			 Rio Grande Pueblos Irrigation
			 Infrastructure Improvement Act .
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)drought, population
			 increases, and environmental needs are exacerbating water supply issues across
			 the western United States, including the Rio Grande Basin in New Mexico;
				(2)a report developed by the
			 Bureau of Reclamation and the Bureau of Indian Affairs in 2000 identified a
			 serious need for the rehabilitation and repair of irrigation infrastructure of
			 the Rio Grande Pueblos;
				(3)inspection of existing
			 irrigation infrastructure of the Rio Grande Pueblos shows that many key
			 facilities, such as diversion structures and main conveyance ditches, are
			 unsafe and barely, if at all, operable;
				(4)the benefits of
			 rehabilitating and repairing irrigation infrastructure of the Rio Grande
			 Pueblos include—
					(A)water
			 conservation;
					(B)extending available water
			 supplies;
					(C)increased agricultural
			 productivity;
					(D)economic benefits;
					(E)safer facilities;
			 and
					(F)the preservation of the
			 culture of Indian Pueblos in the State;
					(5)certain Indian Pueblos in
			 the Rio Grande Basin receive water from facilities operated or owned by the
			 Bureau of Reclamation; and
				(6)rehabilitation and repair
			 of irrigation infrastructure of the Rio Grande Pueblos would improve—
					(A)overall water management
			 by the Bureau of Reclamation; and
					(B)the ability of the Bureau
			 of Reclamation to help address potential water supply conflicts in the Rio
			 Grande Basin.
					(b)PurposeThe
			 purpose of this Act is to direct the Secretary—
				(1)to assess the condition
			 of the irrigation infrastructure of the Rio Grande Pueblos;
				(2)to establish priorities
			 for the rehabilitation of irrigation infrastructure of the Rio Grande Pueblos
			 in accordance with specified criteria; and
				(3)to implement projects to
			 rehabilitate and improve the irrigation infrastructure of the Rio Grande
			 Pueblos.
				3.DefinitionsIn this Act:
			(1)2004
			 agreementThe term 2004 Agreement means the
			 agreement entitled Agreement By and Between the United States of America
			 and the Middle Rio Grande Conservancy District, Providing for the Payment of
			 Operation and Maintenance Charges on Newly Reclaimed Pueblo Indian Lands in the
			 Middle Rio Grande Valley, New Mexico and executed in September 2004
			 (including any successor agreements and amendments to the agreement).
			(2)Designated
			 engineerThe term designated engineer means a
			 Federal employee designated under the Act of February 14, 1927 (69 Stat. 1098,
			 chapter 138) to represent the United States in any action involving the
			 maintenance, rehabilitation, or preservation of the condition of any irrigation
			 structure or facility on land located in the Six Middle Rio Grande
			 Pueblos.
			(3)DistrictThe
			 term District means the Middle Rio Grande Conservancy District, a
			 political subdivision of the State established in 1925.
			(4)Pueblo irrigation
			 infrastructureThe term Pueblo irrigation
			 infrastructure means any diversion structure, conveyance facility, or
			 drainage facility that is—
				(A)in existence as of the
			 date of enactment of this Act; and
				(B)located on land of a Rio
			 Grande Pueblo that is associated with—
					(i)the delivery of water for
			 the irrigation of agricultural land; or
					(ii)the carriage of
			 irrigation return flows and excess water from the land that is served.
					(5)Rio grande
			 basinThe term Rio Grande Basin means the headwaters
			 of the Rio Chama and the Rio Grande Rivers (including any tributaries) from the
			 State line between Colorado and New Mexico downstream to the elevation
			 corresponding with the spillway crest of Elephant Butte Dam at 4,457.3 feet
			 mean sea level.
			(6)Rio grande
			 puebloThe term Rio Grande Pueblo means any of the
			 18 Pueblos that—
				(A)occupy land in the Rio
			 Grande Basin; and
				(B)are included on the list
			 of federally recognized Indian tribes published by the Secretary in accordance
			 with section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25
			 U.S.C. 479a–1).
				(7)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
			(8)Six Middle Rio Grande
			 PueblosThe term Six Middle Rio Grande Pueblos means
			 each of the Pueblos of Cochiti, Santo Domingo, San Felipe, Santa Ana, Sandia,
			 and Isleta.
			(9)Special
			 projectThe term special project has the meaning
			 given the term in the 2004 Agreement.
			(10)StateThe
			 term State means the State of New Mexico.
			4.Irrigation
			 infrastructure study
			(a)Study
				(1)In
			 generalOn the date of enactment of this Act, the Secretary, in
			 accordance with paragraph (2), and in consultation with the Rio Grande Pueblos,
			 shall—
					(A)conduct a study of Pueblo
			 irrigation infrastructure; and
					(B)based on the results of
			 the study, develop a list of projects (including a cost estimate for each
			 project), that are recommended to be implemented over a 10-year period to
			 repair, rehabilitate, or reconstruct Pueblo irrigation infrastructure.
					(2)Required
			 consentIn carrying out paragraph (1), the Secretary shall only
			 include each individual Rio Grande Pueblo that notifies the Secretary that the
			 Pueblo consents to participate in—
					(A)the conduct of the study
			 under paragraph (1)(A); and
					(B)the development of the
			 list of projects under paragraph (1)(B) with respect to the Pueblo.
					(b)Priority
				(1)Consideration of
			 factors
					(A)In
			 generalIn developing the list of projects under subsection
			 (a)(1)(B), the Secretary shall—
						(i)consider each of the
			 factors described in paragraph (2); and
						(ii)prioritize the projects
			 recommended for implementation based on—
							(I)a review of each of the
			 factors; and
							(II)a consideration of the
			 projected benefits of the project on completion of the project.
							(B)Eligibility of
			 projectsA project is eligible to be considered and prioritized
			 by the Secretary if the project addresses at least 1 factor described in
			 paragraph (2).
					(2)FactorsThe
			 factors referred to in paragraph (1) are—
					(A)(i)the extent of
			 disrepair of the Pueblo irrigation infrastructure; and
						(ii)the effect of the
			 disrepair on the ability of the applicable Rio Grande Pueblo to irrigate
			 agricultural land using Pueblo irrigation infrastructure;
						(B)whether, and the extent
			 that, the repair, rehabilitation, or reconstruction of the Pueblo irrigation
			 infrastructure would provide an opportunity to conserve water;
					(C)(i)the economic and
			 cultural impacts that the Pueblo irrigation infrastructure that is in disrepair
			 has on the applicable Rio Grande Pueblo; and
						(ii)the economic and
			 cultural benefits that the repair, rehabilitation, or reconstruction of the
			 Pueblo irrigation infrastructure would have on the applicable Rio Grande
			 Pueblo;
						(D)the opportunity to
			 address water supply or environmental conflicts in the applicable river basin
			 if the Pueblo irrigation infrastructure is repaired, rehabilitated, or
			 reconstructed; and
					(E)the overall benefits of
			 the project to efficient water operations on the land of the applicable Rio
			 Grande Pueblo.
					(c)ConsultationIn
			 developing the list of projects under subsection (a)(1)(B), the Secretary shall
			 consult with the Director of the Bureau of Indian Affairs (including the
			 designated engineer with respect to each proposed project that affects the Six
			 Middle Rio Grande Pueblos), the Chief of the Natural Resources Conservation
			 Service, and the Chief of Engineers to evaluate the extent to which programs
			 under the jurisdiction of the respective agencies may be used—
				(1)to assist in evaluating
			 projects to repair, rehabilitate, or reconstruct Pueblo irrigation
			 infrastructure; and
				(2)to implement—
					(A)a project recommended for
			 implementation under subsection (a)(1)(B); or
					(B)any other related project
			 (including on-farm improvements) that may be appropriately coordinated with the
			 repair, rehabilitation, or reconstruction of Pueblo irrigation infrastructure
			 to improve the efficient use of water in the Rio Grande Basin.
					(d)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Resources of the House of Representatives a report that
			 includes—
				(1)the list of projects
			 recommended for implementation under subsection (a)(1)(B); and
				(2)any findings of the
			 Secretary with respect to—
					(A)the study conducted under
			 subsection (a)(1)(A);
					(B)the consideration of the
			 factors under subsection (b)(2); and
					(C)the consultations under
			 subsection (c).
					(e)Periodic
			 reviewNot later than 4 years after the date on which the
			 Secretary submits the report under subsection (d) and every 4 years thereafter,
			 the Secretary, in consultation with each Rio Grande Pueblo, shall—
				(1)review the report
			 submitted under subsection (d); and
				(2)update the list of
			 projects described in subsection (d)(1) in accordance with each factor
			 described in subsection (b)(2), as the Secretary determines to be
			 appropriate.
				5. Irrigation
			 infrastructure grants
			(a)In
			 generalThe Secretary may provide grants to, and enter into
			 contracts or other agreements with, the Rio Grande Pueblos to plan, design,
			 construct, or otherwise implement projects to repair, rehabilitate,
			 reconstruct, or replace Pueblo irrigation infrastructure that are recommended
			 for implementation under section 4(a)(1)(B)—
				(1)to increase water use
			 efficiency and agricultural productivity for the benefit of a Rio Grande
			 Pueblo;
				(2)to conserve water;
			 or
				(3)to otherwise enhance
			 water management or help avert water supply conflicts in the Rio Grande
			 Basin.
				(b)LimitationAssistance
			 provided under subsection (a) shall not be used for—
				(1)the repair,
			 rehabilitation, or reconstruction of any major impoundment structure; or
				(2)any on-farm
			 improvements.
				(c)ConsultationIn
			 carrying out a project under subsection (a), the Secretary shall—
				(1)consult with, and obtain
			 the approval of, the applicable Rio Grande Pueblo;
				(2)consult with the Director
			 of the Bureau of Indian Affairs; and
				(3)as appropriate,
			 coordinate the project with any work being conducted under the irrigation
			 operations and maintenance program of the Bureau of Indian Affairs.
				(d)Cost-sharing
			 requirement
				(1)Federal share
					(A)In
			 generalExcept as provided in subparagraph (B), the Federal share
			 of the total cost of carrying out a project under subsection (a) shall be not
			 more than 75 percent.
					(B)ExceptionThe
			 Secretary may waive or limit the non-Federal share required under subparagraph
			 (A) if the Secretary determines, based on a demonstration of financial hardship
			 by the Rio Grande Pueblo, that the Rio Grande Pueblo is unable to contribute
			 the required non-Federal share.
					(2)District
			 contributions
					(A)In
			 generalThe Secretary may accept from the District a partial or
			 total contribution toward the non-Federal share required for a project carried
			 out under subsection (a) on land located in any of the Six Middle Rio Grande
			 Pueblos if the Secretary determines that the project is a special
			 project.
					(B)LimitationNothing
			 in subparagraph (A) requires the District to contribute to the non-Federal
			 share of the cost of a project carried out under subsection (a).
					(3)State
			 contributions
					(A)In
			 generalThe Secretary may accept from the State a partial or
			 total contribution toward the non-Federal share for a project carried out under
			 subsection (a).
					(B)LimitationNothing
			 in subparagraph (A) requires the State to contribute to the non-Federal share
			 of the cost of a project carried out under subsection (a).
					(4)Form of non-federal
			 shareThe non-Federal share under paragraph (1)(A) may be in the
			 form of in-kind contributions, including the contribution of any valuable asset
			 or service that the Secretary determines would substantially contribute to a
			 project carried out under subsection (a).
				(e)Operation and
			 maintenanceThe Secretary may not use any amount made available
			 under section 8(b) to carry out the operation or maintenance of any project
			 carried out under subsection (a).
			6.Effect on existing
			 authority and responsibilitiesNothing in this Act—
			(1)affects any existing project-specific
			 funding authority; or
			(2)limits or absolves the
			 United States from any responsibility to any Rio Grande Pueblo (including any
			 responsibility arising from a trust relationship or from any Federal law
			 (including regulations), Executive order, or agreement between the Federal
			 Government and any Rio Grande Pueblo).
			7.Effect on Pueblo water
			 rights or State water law
			(a)Pueblo water
			 rightsNothing in this Act (including the implementation of any
			 project carried out in accordance with this Act) affects the right of any
			 Pueblo to receive, divert, store, or claim a right to water, including the
			 priority of right and the quantity of water associated with the water right
			 under Federal or State law.
			(b)State water
			 lawNothing in this Act preempts or affects—
				(1)State water law;
			 or
				(2)an interstate compact
			 governing water.
				8.Authorization of
			 appropriations
			(a)StudyThere is authorized to be appropriated to
			 carry out section 4 $4,000,000.
			(b)ProjectsThere is authorized to be appropriated to
			 carry out section 5 $6,000,000 for each of fiscal years 2010 through
			 2019.
			
	
		September 16, 2008
		Reported with an amendment
	
